Title: To James Madison from Robert Fulton, 23 March 1814
From: Fulton, Robert
To: Madison, James


        
          Sir
          Albany March 23d 1814
        
        Since the appropriation in favor of Steam floating batteries I have been extremely anxious to commence a work, which if executed as I hope it will be Will I am certain produce consequences most agreeable to you and important to the nation; But I have not yet heare’d from the secretary of the Navy giving me orders to proceed or where to find funds. Should there not be mony in the treasury for the purpose I can make the loan in New York on the guarentee of the government and any interest over 7 percent. As every efficient opperation must be agreeable to you and time is precious, I have taken the liberty to mention these circumstances with the best intentions for the public good, and presuming that one word from you will give Vigor to the operations, please to consider this letter private. I have been compeled to come to this City for a few days to defend my steam boat rights against the Intrigues of Coln Aaron Ogden of New Jersey, I Shall be in New York on April 1st. Most anxious for success in my new enterprise I am with all respect Sir your most Obedient
        
          Robt. Fulton
        
      